Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 1 of 9 Page ID #:1




1    GREGORY S. CORDREY (Bar No. 190144)
     gcordrey .mbm.corn
2    ROD S. BERMAN (Bar No. 105444)
     rberman mbm.com
3    REMI T. ALTER (Bar No. 316327)
     rsalter mbm.corn
4    JEFFE MANGELS BUTLER & MITCHELL LLP
     1900 Avenue of the Stars, 7th Floor
 5   Los Angeles, California 90067-4308
     Telephone: (310) 203-8080
 6   Facsimile: (310) 203-0567
 7 Attorneys for Plaintiff Theragun, LLC
 8
 9                               UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11 THERAGUN, LLC, a Delaware limited                      Case No.
   liability company,
12                                                        COMPLAINT FOR
                Plaintiff,                                INFRINGEMENT OF U.S. PATENT
13                                                        NO. D8492605
           v.
14                                                        DEMAND FOR JURY TRIAL
   HYPER ICE, INC., a California
15 corporation,
16                      Defendant.                           I

17
18
19             Plaintiff Theragun, LLC ("Plaintiff' or "Theragun") brings this action against
20 defendant Hyper Ice, Inc. ("Defendant" or "Hyperice").
21                                           THE PARTIES
22                 1.   Plaintiff is a Delaware limited liability company with its principal
23 place of business at 9420 Wilshire Blvd., Fourth Floor, Beverly Hills, California
24 90212.
25                 2.   Plaintiff is informed and believes and based thereon alleges that
26 Defendant is a corporation organized under the laws of the State of California with a
27 principal place of business at 15440 Laguna Canyon Road, Suite 230, Irvine,
28 California 92618.

     65901461 v2                                      1                                     Case No.
                                                 COMPLAINT
Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 2 of 9 Page ID #:2




 1                                  JURISDICTION AND VENUE
 2                3.   This is an action for patent infringement arising under the patent laws
 3 of the United States, 35 U.S.C. § 271.
 4                4.   This Court has subject matter jurisdiction over this action under 28
 5 U.S.C. §§ 1331 and 1338(a)-(b) because it involves substantial claims arising under
 6 the patent laws.
 7                5.   Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and (c)
 8 because Defendant resides in this district.
 9                                   GENERAL ALLEGATIONS
10                6.   On May 21, 2019, the United States Patent and Trademark Office
11 issued United States Patent Number D849260S, entitled "Massage Element"
12 (hereinafter "the '260 Patent"). A true and correct copy of the '260 Patent is
13 attached hereto as Exhibit 1.
14                7.   Theragun is the assignee of the '260 Patent.
15                8.   The '260 Patent pertains to a particular ornamental design for an
16 attachment for percussive massage devices.. The attachment head disclosed and
17 claimed in the '260 Patent includes several ornamental features, including a circular
18 dome-shaped head that comes to a "flattened" point. The dome-shaped head is
19 placed atop a bottom piece that decreases in radius as it approaches the dome-
20 shaped head. The bottom piece has a circular rounded ridge extending beyond the
21 circumference of the dome-shaped head. The bottom piece nests under the dome-
22 shaped head and, because of its unique shape relative to the dome-shaped head,
23 forms a crevice or slot between the dome-shaped head and the bottom piece. These
24 ornamental features, among others, give the attachment its distinct patented design.
25                9.   Theragun is in the business of developing, manufacturing and selling
26 percussive therapy devices. Theragun invests considerable time, effort and money
27 in developing and protecting its intellectual property. Theragun's patented and
28 patent-pending devices are innovative and have received industry praise and

     65901461v2                                     2-                                     Case No.
                                               COMPLAINT
     Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 3 of 9 Page ID #:3




      1   recognition, including the 2019 A' Design Award in Digital and Electronic Devices
      2 Design for its Theragun G3PRO design.
      3                10.   Theragun is informed and believes and based thereon alleges that
      4 Defendant began competing with Plaintiff in the percussive massage device industry
      5 by manufacturing and selling percussive massage devices equipped with a nearly
      6 identical head attachment to the design claimed in the '260 Patent (hereinafter the
      7 "Infringing Attachment"). On June 1, 2019, Theragun first saw Defendant's
      8 Infringing Attachment at the Granite Games CrossFit Competition in Minnesota.
      9 Since then, Theragun has seen Defendant's Infringing Attachment being promoted
     10 in a number of locations, including in gyms and on social media.
     11
     12
     13
     14
     15
     16
ti   17
     18
                                                             I   ts
     19
     20
     21
     22
     23
     24                                                                               t


     25
                                                                            Olt)

     26
     27                                                               Q.)
     28

          65901461v2                                     3                                      Case No.
                                                     COMPLAINT
       Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 4 of 9 Page ID #:4




        1
                                                                   hyperlce 0 • Patine:
        2
        3                                                          hyperke 0 The human body is bat
                                                                   for chaos, but it s not how hard you
                                                                   train but how smart you train. Take
        4                                                          care of your body, it's key

                                                                   Shop she Hypervolt featuring Quiet
        5                                                          Glide technology now at
                                                                   Hyperice.com

        6
                                                                                 1
        7
                                                                 Q
                                                           1.545 likes
        8
        9
       10
       11 The Infringing Attachment has become integral to Defendant's product, as
in L   12 Defendant now prominently includes the Infringing Attachment as part of
       13 Defendant's newest product packaging.
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

            65901461v2                            4                                                       Case No.
                                              COMPLAINT
     Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 5 of 9 Page ID #:5




      1 From this, it is apparent that Defendant has been actively advertising its Infringing
      2 Attachment, touting the product throughout a variety of markets and to numerous
      3 audiences. Theragun is informed and believes that Defendant sells its Infringing
      4 Attachment in the same marketing channels as Theragun, including through
      5 Amazon, distributors, retailers, health clubs and gyms, and studios.
      6                11.   On June 3, 2019, Theragun notified Defendant by letter that their
      7 percussive device attachment infringes Theragun's '260 Patent and demanded that
      8 Defendant immediately cease the manufacture, offer for sale, sale, use and
      9 importation of the Infringing Attachment. On June 6, 2019 Defendant
     10 acknowledged receipt of Theragun's letter and stated it would respond by the end of
     11 the month. Defendant indeed responded, but Defendant did not state that it would
     12 immediately cease its infringing activities.
     13                12.   On June 6, 2019, Theragun responded to Defendant and stated that
     14 because the patent is presumed valid and a comparison of the patented design with
     15 the Infringing Attachment could be done in a matter of minutes, Theragun was not
     16 willing to wait until the end of the month. Theragun offered to give Defendant a
ti   17 week provided that Defendant immediately cease all offers for sale, sale,
     18 distribution and use of the accused product until the matter is resolved. The same
     19 day Defendant responded that it would not commit to responding by the following
     20 week. It also did not state that it would immediately cease its infringing activities.
     21                13.   Notwithstanding Plaintiff's demand and in conscious disregard of
     22 Plaintiffs intellectual property rights as set, forth herein, Defendant has continued to
     23 use the Infringing Attachment in conjunction with its percussive massage devices
     24 and in direct competition with Plaintiff.
     25                                    FIRST CAUSE OF.ACTION
     26                 Patent Infringement of the '260 Patent (35 U.S.C. §§ 101 et seq.)
     27                14.   Plaintiff realleges and incorporates by reference all paragraphs above as
     28 if fully set forth herein.

          65901461v2                                      5                                      Case No.
                                                     COMPLAINT
     Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 6 of 9 Page ID #:6




      1                15.   At all times herein mentioned the '260 Patent was and is valid and fully
      2 enforceable.
      3                16.   As shown below, a side by side comparison of Plaintiff's '260 Patent
      4 and Defendant's Infringing Attachment quickly reveals that the Infringing
      5 Attachment appears substantially the same as Plaintiff's '260 Patent to an ordinary
      6 observer, the resemblance is such as to deceive such an observer, inducing him to
      7 purchase one supposing it to be the other:
      8
      9
     10
     11
     12
     13
     14
                                            FIG. 6
     15
     16
                                     Plaintiff's '260 Patent           tiefendant's Infringing
ti   17                                                                      Attachment

     18
     19                17.   Defendant has and continues to directly infringe the '260 Patent by
     20 making, using, offering for sale, selling and importing the Infringing Attachment in
     21 conjunction with percussive massage devices competitive to Plaintiff.
     22                18.   Defendant's infringement is based upon literal infringement or
     23 infringement under the doctrine of equivalents, or both.
     24                19.   At no time has Plaintiff granted. Defendant authorization, license, or
     25 permission to utilize the design claimed in the '260 Patent.
     26                20.   Plaintiff has been damaged by Defendant's acts of infringement of the
     27 `260 Patent and Plaintiff will continue to be damaged by such infringement unless
     28 enjoined by this Court. Plaintiff is entitled to recover damages adequate to

          65901461v2                                              6                              Case No.
                                                               COMPLAINT
Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 7 of 9 Page ID #:7




     compensate for the infringement under 35 U.S.C. § 284.
 2                21.   Plaintiff is, and has been, irreparably harmed by Defendant's on-going
 3 infringement including the following harm which cannot be quantified or recouped
 4 through monetary damages: (1) lost market share that will be difficult, if not
 5 impossible, to recoup later as the Infringing Attachment becomes entrenched with
 6 retail sellers and trainers who recommend them to their clients, (2) loss of first
 7 mover advantage that Theragun enjoyed as the first company to offer its innovative
 8 percussive devices and patented attachments, (3) loss of Theragun's investment in
 9 building up the market for percussive devices and its patented attachments, (4)
10 negative effect on its reputation as innovator and pioneer, (5) the unquantifiable
11 effect on lost sales of related products, (6) price erosion due to Defendant's
12 Infringing Attachment being sold at a price point lower than Theragun's patented
13 product, (7) diversion of resources to defend against loss of market share caused by
14 sales of the Infringing Attachment, and (8) Defendant's unauthorized sales that are
15 enticing others to offer for sale and sell infringing attachments that leads to
16 additional irreparable harm described above.
17                22.   Defendant's acts of infringement have been, and continue to be, willful
18 and deliberate and therefore warrant the award of attorneys' fees pursuant to 35
19 U.S.C. § 285 and the enhancement of damages pursuant to 35 U.S.C. § 284.
20
21                                      PRAYER FOR RELIEF
22                WHEREFORE, Plaintiff prays for judgment as follows:
23                A.    For an order finding that the '260 Patent is valid and enforceable;
24                B.    For an order finding that Defendant has infringed the '260 Patent
25 directly, literally or by equivalents, in violation of 35 U.S.C. § 271;
26                C.    For an order finding that Defendant's infringement is willful;
27                D.    For an order temporarily, preliminarily and permanently enjoining
28 Defendant, its officers, directors, agents, servants, affiliates, employees,

     65901461v2                                      7                                        Case No.
                                                COMPLAINT
     Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 8 of 9 Page ID #:8




      1 subsidiaries, divisions, branches, parents, attorneys, representatives, privies, and all
      2 others acting in concert or participation with any of them, from infringing the '260
      3 Patent directly, contributorily and/or by inducement, in violation of 35 U.S.C. § 271;
      4                E.   For an order directing Defendant to file with the Court, and serve upon
      5 Theragun's counsel, within thirty (30) days after entry of the order of injunction, a
      6 report setting forth the manner and form in which it has complied with the
      7 injunction;
      8                F.   For an order awarding Theragun damages adequate to compensate
      9 Theragun for the infringement by Defendant, including disgorgement of profits or
     10 gains of any kind made by Defendant from its infringing acts, lost profits and/or
     11 reasonable royalty, in amounts to be fixed by the Court in accordance with proof,
     12 including enhanced and/or exemplary damages, as appropriate under 35 U.S.C.
     13 § 284;
     14                G.   For an order awarding Theragun pre judgment interest and post-
     15 judgment interest at the maximum rate allowed by law;
     16                H.   For an order requiring an accounting of the damages to which Theragun
ti   17 is found to be entitled;
     18                I.   For an order declaring this to be an exceptional case pursuant to 35
     19 U.S.C. § 285 and awarding Theragun its attorneys' fees;
     20                J.   For an order awarding Theragun its costs of court; and
     21                K.   Granting Theragun such other and further relief as the Court may deem
     22 just and proper.
     23 DATED: June 21, 2019 GREGORY S. CORDREY
                             ROD S. BERMAN
     24                      REMI T. SALTER
                             JEFFER MANGELS BUTLER & MITCHELL LLP
     25
     26
                                         By:         /s/ Remi T Salter
     27                                                      REMI T. SALTER
                                               Attorneys for Plaintiff Theragun, LLC
     28

          65901461v2                                     8                                    Case No.
                                                    COMPLAINT
Case 8:19-cv-01258-RSWL-E Document 1 Filed 06/21/19 Page 9 of 9 Page ID #:9




 1                                    DEMAND FOR JURY TRIAL
 2                Plaintiff demands trial by jury on all issues so triable.
 3
 4 DATED: June 21, 2019 GREGORY S. CORDREY
                        ROD S. BERMAN
 5                      REMI T. SALTER
                        JEFFER MANGELS BUTLER & MITCHELL LLP
 6
 7
 8                                     By:         /s/ Remi T Salter
                                                           REMI T. SALTER
 9                                           Attorneys for Plaintiff Theraaun. LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     65901461v2                                        9                             Case No.
                                                  COMPLAINT
